Case 18-00235-mdc                  Doc 271       Filed 12/07/20 Entered 12/07/20 10:54:54                               Desc Main
                                                Document      Page 1 of 3

                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re                                                              CHAPTER 7

     WORLEY & OBETZ, INC., et al.,1                                     Case No. 18-13774 (MDC)
                                                                        (Jointly Administered)
                                   Debtors.


     CHRISTINE C. SHUBERT, Chapter 7
     Trustee for the Estates of Worley & Obetz, Inc.,
     et al.;
                           Plaintiff,                                   Adv. No. 18-00235 (MDC)

                             vs.

     ROBERT SETH OBETZ, an individual;
     ROBERT W. OBETZ, JR., an individual;
     JEFFREY B. LYONS, an individual;
     JUDITH A. AVILEZ, an individual;
     KAREN L. CONNELLY, an individual;
     MARJORIE S. OBETZ, an individual;
     MELISSA OBETZ, an individual;
     JULIE LYONS, an individual;
     MOLLY S. OBETZ, an individual;
     SAMUEL J. OBETZ, an individual;
     HOWARD W. CRAMER, JR., an individual;
     KATHLEEN A. CRAMER, an individual;
     MICHELE K. KLUSEWITZ, a/k/a
     MICHELE KELLY, an individual;
     149 DOE RUN ROAD, LP, a Pennsylvania
     limited partnership;
     149 DOE RUN ROAD, GP, LLC, a
     Pennsylvania limited liability company;
     202 GREENFIELD, LP, a Pennsylvania
     limited partnership;
     202 GREENFIELD GENERAL, LLC, a
     Pennsylvania limited liability company;
     535 STIEGEL VALLEY ROAD, LLC, a
     Pennsylvania limited liability company; DOE
     RUN ROAD, LLC, a Pennsylvania limited
     liability company;
     OL PARTNERS, LLC, a Pennsylvania
     limited liability company;

 1
   The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Worley & Obetz, Inc.
 (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii) RPHAC, Inc. (9625) (Case No.
 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v) Advance Air, Inc. (8111) (Case No. 18-13778-
 REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case
 No. 18-13780-REF); (viii) Amerigreen Hedging Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants,
 LLC (7489) (Case No. 18-13782-REF); (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen
 Propane, LLC (Case No. 18-13784-REF).




 Active\116874436.v1-12/7/20
Case 18-00235-mdc              Doc 271    Filed 12/07/20 Entered 12/07/20 10:54:54                 Desc Main
                                         Document      Page 2 of 3

     G-FORCE SPORTFISHING, INC., a
     Delaware corporation;
     JW BISHOP PROPERTIES, LLC, a
     Pennsylvania limited liability company;
     LYONS & OBETZ,
     a Pennsylvania general partnership;
     JSB RETENTION, LLC, a Pennsylvania
     limited liability company;
     SETH ENERGY, LLC, a Pennsylvania
     limited liability company; and
     SHIPLEY ENERGY COMPANY, a
     Pennsylvania corporation;

                        Defendants.


                   AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                     DECEMBER 9, 2020 AT 10:30 A.M. AND 11:30 A.M.2


 UNCONTESTED MATTERS GOING FORWARD AT 10:30 A.M. – CERTIFICATION OF
 NO RESPONSE FILED

           1.     Motion Requesting Authorization to Make a Payment of a Chapter 7
                  Administrative Expense Claim to Hill Archive, Inc. Pursuant to 11 U.S.C. § 503(b)
                  [Main Case D.I. 1160; Filed on November 12, 2020]

                  Response Deadline:       December 3, 2020 at 11:30 a.m.

                  Responses Received:

                            A.             None

                  Related Documents:

                            B.             Certification of No Response [Docket No. 1178; Filed on
                                           December 7, 2020]

                            C.             Proposed Order with Related Docket No. 1160

                  Status:                  Certification of No Response has been filed.




 2
  TELECONFERENCE PROCEDURES FOR OUTSIDE CALLERS: Chief Judge Coleman – Dial: 877-336-
 1828; Access Code 7855846. Dial in; enter Judge’s Access Code followed by #. Press # sign and speak your name
 when prompted.

                                                       2
 Active\116874436.v1-12/7/20
Case 18-00235-mdc              Doc 271    Filed 12/07/20 Entered 12/07/20 10:54:54         Desc Main
                                         Document      Page 3 of 3


 UNCONTESTED MATTERS GOING FORWARD AT 11:30 A.M.

         2.       Motion for Entry of Consent Order Amending Order Appointing Rent Receiver
                  [A.D.I. 162] [Main Case D.I. 1174; Filed on December 2, 2020] [A.D.I. 266; Filed
                  on December 2, 2020]

                  Response Deadline:       December 9, 2020 at 11:30 a.m.

                  Responses Received:

                            A.             None

                  Related Documents:


                            B.             Motion for Order Scheduling Expedited Hearing and
                                           Shortening Time for Notice of Hearing on Chapter 7
                                           Trustee’s Motion for Entry of Consent Order Amending
                                           Order Appointing Rent Receiver [Main Case Docket No.
                                           1175; Filed December 2, 2020][A.D.I. 267; Filed
                                           December 2, 2020]

                            C.             Order Setting Expedite Hearing Shortening Time for
                                           Notice of Hearing on Chapter 7 Trustee’s Motion for Entry
                                           of Consent Order Amending Order Appointing Rent
                                           Receiver [Main Case Docket No. 1176; Entered December
                                           4, 2020] [A.D.I. 268; Entered December 4, 2020]

                  Status:                  This matter will go forward.


                                                  Respectfully submitted,

                                                  FOX ROTHSCHILD LLP

                                                  By: /s/ Michael G. Menkowitz
                                                  Michael G. Menkowitz, Esquire
                                                  Jesse M. Harris, Esquire
                                                  2000 Market Street, Twentieth Floor
                                                  Philadelphia, PA 19103-3222
                                                  Phone (215) 299-2000/Fax (215) 299-2150
                                                  mmenkowitz@foxrothschild.com
                                                  jesseharris@foxrothschidl.com


 Dated: December 7, 2020                          Counsel for Christine C. Shubert, Chapter 7 Trustee for the
                                                  estates of Worley & Obetz, Inc., et al.
                                                     3
 Active\116874436.v1-12/7/20
